    quinn emanuel trial lawyers | new york


December 5, 2019

VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Iowa Pub. Emps.’ Ret. Sys., et al. v. Bank of Am. Corp., et al., No. 17-cv-6221 (KPF)

Dear Judge Failla:

        Plaintiffs write to request leave to file under seal Exhibits A, G, and H to Plaintiffs’ letter
motion to compel production of Merrill Lynch’s profit and loss data, and to file redacted versions
of the letter motion itself, as well as Exhibits B, C, and D. Merrill Lynch has designated Exhibits
A, G, and H “Confidential” or “Highly Confidential,” pursuant to the Court’s Protective Order.
See ECF No. 150. Exhibits B, C, and D, email discussions between counsel, include detailed
descriptions of certain reports and systems used by Merrill Lynch’s Stock Lending desk that
were discovered in the course of Merrill Lynch’s counsel’s discussion with in-house employees
and/or Plaintiffs’ counsel’s investigation of documents produced with a “Confidential” or
“Highly Confidential” designation. The letter motion itself quotes from or paraphrases these
materials.

         By labeling these materials “Confidential” or “Highly Confidential,” Merrill Lynch has
indicated that it reasonably and in good faith believes the documents constitute or reveal
proprietary business information and non-public client, or customer information. See id. § 2.5.1
Plaintiffs have not independently verified designations made by Merrill Lynch but rely on
Merrill Lynch’s designations in requesting leave to file in redacted form and/or under seal. See
id. § 9.




1
  Plaintiffs do not seek to attach material they themselves have designated “Highly Confidential”
under the Protective Order, but do seek to attach material designated “Highly Confidential” by
other Producing Parties; such designation requires that the Producing Party reasonably and in
good faith believe the material contains “(i) highly sensitive information that the Producing Party
reasonably believes the unauthorized disclosure of which would result in competitive,
commercial or financial harm to the disclosing Party or its personnel, clients or customers; or (ii)
material that a Producing Party believes in good faith would not otherwise be adequately
protected under the procedures set forth herein for Confidential Material.” ECF No. 150 § 2.7.
Under the Protective Order, the Parties must request leave to file under seal or in redacted form
any material designated “Confidential” or “Highly Confidential” or any “papers containing or
making reference to the substance of such material.” Id. § 9.
        Because the designated material presumptively implicates important privacy or sensitive
business interests, Plaintiffs request leave to file Exhibits A, G, and H under seal and to file the
letter motion and Exhibits B, C, and D in redacted form. With leave, Plaintiffs will also file
unredacted copies of the letter motion and Exhibits B, C, and D under seal.

Respectfully submitted,


/s/ Michael B. Eisenkraft                             /s/ Daniel L. Brockett
Michael B. Eisenkraft                                 Daniel L. Brockett
COHEN MILSTEIN SELLERS & TOLL                         QUINN EMANUEL URQUHART &
PLLC                                                  SULLIVAN, LLP




                                                  2
